Case 2:19-cv-01491-RAJ-JRC Document 36-1 Filed 08/03/20 Page 1 of 3




                                                Exhibit A
                                                  Case 2:19-cv-01491-RAJ-JRC Document 36-1 Filed 08/03/20 Page 2 of 3

Time Report
Kenneth and Holly Carbon v. Seattle Reproductive Medicine, Inc.

Date                 Name                              Hrs       Amt       Rate Narrative
5/27/2020            Hapner, Helen M.                 1.60     424.00    265.00 Prepare for and attend discovery conference with opposing counsel; telephone
                                                                                conference with D. Glynn Levin regrading motion to compel
6/5/2020             Hapner, Helen M.                 0.50     132.50    265.00 Conduct research for use in motion to compel
6/8/2020             Hapner, Helen M.                 1.80     477.00    265.00 Conduct research for use in motion to compel
6/17/2020            Graff, Bryan C.                  0.20      93.00    465.00 Telephone call with D. Glynn‐Levin regarding motion to compel
6/18/2020            Graff, Bryan C.                  0.20      93.00    465.00 Correspondence regarding motion to compel
6/18/2020            Hapner, Helen M.                 2.70     715.50    265.00 Revise motion to compel and supporting declaration, review pleadings and discovery for
                                                                                use in same, and multiple internal correspondences regarding same

6/23/2020            Graff, Bryan C.                  1.20     558.00    465.00 Work on motion to compel and supporting declaration
6/24/2020            Hapner, Helen M.                 0.80     212.00    265.00 Correspond internally regarding expert witness and declaration to motion to compel;
                                                                                revise motion to compel
6/25/2020            Graff, Bryan C.                  0.20      93.00    465.00 Work on motion to compel and proposed order; telephone call with E. Byrd; emails
                                                                                concerning same; review letter from E. Byrd regarding mental health documents; email
                                                                                with team and review H. Hapner research regarding same
6/25/2020            Hapner, Helen M.                 0.40     106.00    265.00 Work on finalizing motion to compel and multiple correspondences regarding same

7/2/2020             Graff, Bryan C.                  1.70     790.50    465.00 Discovery conference with E. Byrd; prepare for same; telephone call with D. Glynn‐Levin
                                                                                regarding same; work with A. Henderson on re‐note of motion to compel

7/11/2020            Graff, Bryan C.                  2.00     930.00    465.00 Review supplemental discovery responses received from SRM; work on lengthy email to
                                                                                E. Byrd regarding concerns with supplemental discovery responses

7/12/2020            Graff, Bryan C.                  2.40    1,116.00   465.00 Work on response to E. Byrd regarding supplemental discovery
7/14/2020            Graff, Bryan C.                  1.20      558.00   465.00 Analysis of SRM's opposition to motion to compel discovery; begin work on reply

7/14/2020            Hapner, Helen M.                 1.00     265.00    265.00 Review response brief and supporting declaration; review supplemental document
                                                                                production and discovery responses; multiple correspondences regarding reply brief

7/15/2020            Graff, Bryan C.                  6.40    2,976.00   465.00 Prepare reply in support of motion to compel; communications with H. Hapner and D.
                                                                                Glynn‐Levin regarding same


Carbon v. SRM, Inc.; Case No. 2:19‐cv‐01491‐RAJ‐JRC                                                                                                               Page 1 of 2
                                                  Case 2:19-cv-01491-RAJ-JRC Document 36-1 Filed 08/03/20 Page 3 of 3

Time Report
Kenneth and Holly Carbon v. Seattle Reproductive Medicine, Inc.

Date                 Name                               Hrs        Amt       Rate Narrative
7/15/2020            Hapner, Helen M.                  0.80      212.00    265.00 Telephone conference with B. Graff regarding motion to compel and draft declaration in
                                                                                  support of same
7/16/2020            Graff, Bryan C.                   1.70      790.50    465.00 Continue work on reply in support of motion to compel; work on supporting declarations

7/16/2020            Hapner, Helen M.                  0.80      212.00    265.00 Review and revise my declaration; review and revise reply brief; correspond internally
                                                                                  regarding same
7/17/2020            Graff, Bryan C.                   0.10        46.50   465.00 Email with client regarding reply in support of motion to compel
7/28/2020            Graff, Bryan C.                   0.30       139.50   465.00 Review Court's order granting, in part, motion to compel
7/30/2020            Graff, Bryan C.                   1.70       790.50   465.00 Work on declaration regarding fees incurred on motion to compel
                                                      29.70 $ 11,730.50

Ryan, Swanson & Cleveland, PLLC




Carbon v. SRM, Inc.; Case No. 2:19‐cv‐01491‐RAJ‐JRC                                                                                                                  Page 2 of 2
